Citation Nr: 0921174	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-36 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for congestive heart 
failure.

3.  Entitlement to service connection for carpal tunnel 
syndrome.

4.  Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 11, 1978, to July 
29, 1988.  The portion of her service from September 21, 
1984, to July 29, 1988, resulted in an other than honorable 
discharge.  Per a May 1989 VA Administrative Decision, it was 
determined that the Veteran was not entitled to VA benefits 
due to her period of service from June 12, 1984, to July 29, 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on her part.


REMAND

The evidence of record contains multiple service department 
records envelopes; however, such records mainly pertain to 
the Veteran's final period of service in which she was 
discharged under other than honorable conditions.  There are 
very few service treatment records, and the few that are on 
file mainly pertain to her final period of service.  In 
August 2006, the Veteran submitted service treatment records 
in her support of her claim, which consist of records dated 
from 1978 to 1988.  These records are not contained in the 
service department records envelopes, and it is impossible to 
determine whether such records submitted contain the entirety 
of the Veteran's service treatment records from her 10 year 
period of service.  Thus, action is necessary to request the 
entirety of the Veteran's service treatment records from the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in accordance with the assistance provisions of the 
VCAA.  See 38 C.F.R. § 3.159 (2008).  As a result of the 
outstanding service treatment records, the Board finds that 
it is unable to proceed with a decision on the merits with 
regard to the claims of service connection on appeal.  

Upon receipt of the entirety of the Veteran's service 
treatment records, the Veteran should undergo VA examinations 
to determine the nature and etiology of any current carpal 
tunnel syndrome, arthritis, and congestive heart failure.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of service connection for 
PTSD, the Board notes that the Veteran has claimed that she 
was raped while stationed at Fort Hood, Texas, in 1978 or 
1979.  

VBA's Adjudication Procedure Manual, M21-1 MR, IV, Part ii, 
Subpart 1, Chapter D, Section 14 provides guidance as to the 
development of these cases.  In this case, where available 
records may not provide objective or supportive evidence of 
the alleged in-service traumatic stressor, it is necessary to 
develop for this evidence. 

PTSD claims based on personal assault are subject to the 
provisions of 38 C.F.R. § 3.304(f)(3) due to the special 
nature of such claims.  This regulation addresses the use of 
various types of evidence, including evidence of behavior 
changes following the claimed assault.  The regulation also 
provides that VA may submit any evidence that it receives to 
an appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).  While the Veteran was 
issued VCAA notices in June 2006 and January 2007 pertaining 
to her claim of service connection for PTSD, there is no 
indication that such letter addressed the particulars of this 
regulation in such notice letters.  Thus, the RO should 
provide notice of the types of evidence which may be 
considered in a personal assault claim under 38 C.F.R. § 
3.304(f)(3).  

The Board also notes that a February 2007 VA mental health 
evaluation reflects that the Veteran initially sought mental 
health treatment at a VA medical center (VAMC) in 1994.  The 
evidence of record, however, only contains VA treatment 
records dated from July 2000, through April 2007.  Thus, the 
RO must request VA treatment records from 1994 to 2000, and 
also request updated treatment records from April 2007 to the 
present.  

Finally, the Board notes that at a February 2007 VA mental 
health evaluation, the examiner acknowledged a prior 
diagnosis of major depressive disorder not otherwise 
specified, but stated that the Veteran's symptoms 
constellation is likely to be more representative of PTSD.  
However, a subsequent February 2007 VA mental evaluation and 
VA outpatient treatment records only reflect diagnoses of 
mood disorder; history of alcoholism; and, antisocial 
personality disorder.  In light of the possible diagnosis of 
PTSD reflected in the February 2007 VA evaluation, and 
irrespective of whether any of the Veteran's stressors are 
verified, under the circumstances of this case the Board 
believes that such a review of the evidence and medical 
opinion are necessary to comply fully with 38 C.F.R. 
§ 3.304(f)(3).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran 
with clear notice of the types of 
evidence which may be considered in a 
personal assault claim under 38 C.F.R. § 
3.304(f)(3). 

2.  The RO should request the entirety of 
the Veteran's service treatment records 
from the NPRC.  Conduct all follow-up 
actions indicated.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  The RO should request the Veteran's 
VAMC treatment records from 1994 through 
2000, and from April 2007 to the present.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

4.  The Veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current carpal tunnel 
syndrome.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner.  Any medically 
indicated special tests (such as x-rays 
if deemed medically advisable) should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the Veteran, the 
examiner should opine as to whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that any 
current carpal tunnel syndrome is 
causally related to her period of service 
from May 11, 1978, to June 11, 1984, to 
include her in-service duties as a cook.  
If the examiner determines that any such 
carpal tunnel disability is due solely to 
her period of service from June 12, 1984, 
to July 29, 1988, the examiner should so 
indicate.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.  If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate and discuss why an opinion is 
not possible.

5.  The Veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current arthritis.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner.  Any medically indicated 
special tests (such as x-rays if deemed 
medically advisable) should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the Veteran, the 
examiner should opine as to whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that any 
current arthritis is causally related to 
her period of service from May 11, 1978, 
to June 11, 1984, to include her in-
service duties as a cook.  If the 
examiner determines that any such 
arthritis is due solely to her period of 
service from June 12, 1984, to July 29, 
1988, the examiner should so indicate.  
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
discuss why an opinion is not possible.

6.  The Veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current congestive 
heart failure.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner.  Any medically 
indicated special tests (such as x-rays 
if deemed medically advisable) should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the Veteran, the 
examiner should opine as to whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that any 
current congestive heart failure is 
causally related to her period of service 
from May 11, 1978, to June 11, 1984.  If 
the examiner determines that any such 
congestive heart failure is due solely to 
her period of service from June 12, 1984, 
to July 29, 1988, the examiner should so 
indicate.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.  If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate and discuss why an opinion is 
not possible.

7.  The Veteran should be scheduled for a 
VA examination with review of the claims 
file for the purpose of determining 
whether there is evidence as outlined in 
38 C.F.R. § 3.304(f)(3) that the claimed 
personal assault(s) occurred.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner.  The examiner should review the 
entire claims file, to include the 
Veteran's service treatment and personnel 
records, post-service medical records, 
and lay statements, and provide an 
opinion (in light of the guidelines set 
forth in 38 C.F.R. § 3.304(f)(3)) as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the claimed personal assault(s) 
occurred and, if so, whether the Veteran 
has PTSD and whether any diagnosis of 
PTSD is etiologically related to the 
claimed personal assault(s) or her other 
claimed stressors.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report with 
discussion of any behavior changed 
suggested by the evidence.  If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate and discuss why an opinion is 
not possible.

8.  After completion of the above, the RO 
should determine if any of the benefits 
sought are warranted.  The Veteran and 
her representative should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




